DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 02/26/2021.
Claims 18, 21 and 23 have been cancelled.
Claims 1-17, 19-20 and 22 have been examined and rejected.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 13, 15-16, 19-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20220140178A1) in view of Nguyen (US20210100046A1 having provisional application filed on October 1, 2019)
Regarding Claim 1, Lee discloses a method of performing device-to-device (D2D) communication by a first device, the method comprising: 
obtaining at least one measurement value corresponding to a relative velocity between the first device and a second device (see para 575, a first UE may determine at least one of a transmission parameter and then transmit a sidelink signal to a second UE based on the at least one of the transmission parameter/i.e. measurement value. Based on establishment of a unicast connection with the second UE, the first UE may determine a first value corresponding to the relative difference from the second UE by using information included in a message from the second UE and sensor information... The first value may correspond to one of a relative speed/acceleration, a relative distance/distance change, and a relative position/position change);
adjusting at least one transmission parameter based on the at least one measurement value (see para 575, The first UE may determine/change the at least one of the transmission parameter corresponding to relative speed/acceleration);
providing the adjusted at least one transmission parameter to the second device (see para 575, Based on the first value, the transmission parameter is be exchanged/configured through signaling (e.g., PC5 RRC signaling) predefined between the UEs); and 
Lee discloses all the above limitation and also discloses establishing a unicast connection with the second UE (para 577), but does not disclose details regarding: transmitting data to the second device based on the adjusted at least one transmission parameter.
In the same field of endeavor, Nguyen discloses this limitation: see para 113,  the transmitter UE adjusts other sidelink transmission operation parameters based on the identified high congestion, such as a number of retransmissions that can be attempted, an expected communication range, a control exclusion distance/RSRP, input data rate, etc. The adjusted sidelink transmission operation parameters may increase a range of acceptable sidelink transmissions/i.e. transmitting data based on adjusted transmission sidelink parameters.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lee, so that the adjusted sidelink parameters are used for data transmission as taught by Nguyen, to increase a range of acceptable sidelink transmissions (see Nguyen, page 4, para 113).

Regarding Claim 2, Lee discloses the method of claim 1, further comprising: 
transmitting at least one reference signal to the second device (see para 575, a first UE may determine a CSI-RS transmission configuration, and then transmit a sidelink signal to a second UE based on CSI-RS; also see para 585, The network may signal that a specific UE will transmit the CSI-RS to neighboring UEs); 
receiving channel state information from the second device (see para 586, The UE may feedback information obtained by vehicle sensors and V2X communication, but the UE may also report CSI variation or MCS variation); and 
determining a plurality of transmission parameters based on the channel state information, the plurality of transmission parameters including the at least one transmission parameter, wherein the adjusting the at least one transmission parameter comprises adjusting the at least one transmission parameter of the plurality of transmission parameters (see para 586,  the UE may also report CSI variation or MCS variation). 
.
Regarding Claim 3, Lee discloses the method of claim 2, wherein the obtaining the at least one measurement value comprises obtaining the at least one measurement value from the channel state information (see para 31, user equipments (UEs) may effectively exchange channel state information (CSI), thereby improving decoding performance in UE-to-UE communication. Further, channel quality between UEs may be effectively measured in unicast or groupcast communication, thereby effectively configuring the transmission parameter (e.g., modulation and coding scheme (MCS), power, resource block (RB) size, etc.)).

Regarding Claim 5, Lee discloses the method of claim 4, wherein the at least one reference signal comprises at least one of a signal (CSI-RS) (see para 575, a first UE may determine a CSI-RS transmission configuration, and then transmit a sidelink signal to a second UE based on CSI-RS; also see para 585, The network may signal that a specific UE will transmit the CSI-RS to neighboring UEs).

Regarding Claim 6, Lee discloses the method of claim 2, wherein the obtaining the at least one measurement value comprises: 
obtaining a velocity of the second device, measured in the second device, from the channel state information (see para 575, a first UE may determine at least one of a transmission parameter, a CSI-RS transmission configuration, or a DMRS configuration (S3201 in FIG. 32) and then transmit a sidelink signal to a second UE based on the at least one of the transmission parameter, CSI-RS transmission configuration. Based on establishment of a unicast connection with the second UE, the first UE may determine a first value corresponding to the relative difference from the second UE by using information included in a message from the second UE (including sensor information from the second UE) and sensor information); 
obtaining a velocity of the first device (see para 104, the sensing unit (on the first vehicle) generates vehicle speed data); and 
obtaining the at least one measurement value based on the velocity of the first device and the velocity of the second device (see para 575, a first UE may determine at least one of a transmission parameter and then transmit a sidelink signal to a second UE based on the at least one of the transmission parameter/i.e. measurement value. Based on establishment of a unicast connection with the second UE, the first UE may determine a first value corresponding to the relative difference from the second UE by using information included in a message from the second UE and sensor information... The first value may correspond to one of a relative speed/acceleration, a relative distance/distance change, and a relative position/position change. Examiners Note: since the first UE (transmitting UE) determines a relative speed, it will include its own speed and the speed of the second UE (receiving UE) to determine a relative speed).

Regarding Claim 13, Lee discloses the method of claim 1, but does not disclose details regarding: receiving an acknowledgement corresponding to the transmitting of the data, from the second device; and measuring an error rate based on the acknowledgement, wherein the adjusting the at least one transmission parameter is performed when the error rate is less than a first threshold value or is greater than a second threshold value.
In the same field of endeavor, Nguyen discloses this limitation: see para 113, The transmitter UEs adjust sidelink transmission operation parameters based on the aggregated feedback and aggregated congestion index 225. As one example, the aggregated feedback and aggregated congestion index may indicate that the receiving UEs are experiencing an average error rate (e.g., average PER) of 20% (e.g., 20% of sidelink packets are incorrectly received/decoded), while a target/threshold error rate is 10%. Accordingly, the transmitter UE determines the high error rate is caused by a high congestion level. As such, the transmitter UE decreases a feedback distance threshold based on the estimated PER and bit rate being high at the current feedback distance, thereby reducing the number of retransmissions sent and lessening the congestion. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lee, to adjust the transmission parameters based on error rate and threshold as taught by Nguyen, to increase a range of acceptable sidelink transmissions (see Nguyen, page 4, para 113).

Regarding Claim 15, Lee discloses a method of performing device-to-device (D2D) communication by a second device, the method comprising: 
receiving, from a first device, at least one transmission parameter adjusted by the first device based on a relative velocity between the first device and the second device (see para 575, a first UE may determine at least one of a transmission parameter and then transmit a sidelink signal to a second UE based on the at least one of the transmission parameter/i.e. measurement value. Based on establishment of a unicast connection with the second UE, the first UE may determine a first value corresponding to the relative difference from the second UE by using information included in a message from the second UE and sensor information... The first value may correspond to one of a relative speed/acceleration, a relative distance/distance change, and a relative position/position change… The first UE may determine/change the at least one of the transmission parameter corresponding to relative speed/acceleration); and 
Lee discloses all the above limitation and also discloses establishing a unicast connection with the second UE (para 577), but does not disclose details regarding: receiving data from the first device based on the at least one transmission parameter received from the first device.
In the same field of endeavor, Nguyen discloses this limitation: see para 113,  the transmitter UE adjusts other sidelink transmission operation parameters based on the identified high congestion, such as a number of retransmissions that can be attempted, an expected communication range, a control exclusion distance/RSRP, input data rate, etc. The adjusted sidelink transmission operation parameters may increase a range of acceptable sidelink transmissions/i.e. transmitting data based on adjusted transmission sidelink parameters.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lee, so that the adjusted sidelink parameters are used for data transmission as taught by Nguyen, to increase a range of acceptable sidelink transmissions (see Nguyen, page 4, para 113).

Regarding Claim 16, Lee discloses the method of claim 15, further comprising: 
receiving at least one reference signal from the first device (see para 575, a first UE may determine a CSI-RS transmission configuration, and then transmit a sidelink signal to a second UE based on CSI-RS; also see para 585, The network may signal that a specific UE will transmit the CSI-RS to neighboring UEs); 
generating channel state information based on the at least one reference signal; and providing the channel state information to the first device (see para 586, The UE may feedback information obtained by vehicle sensors and V2X communication, but the UE may also report CSI variation or MCS variation); 
wherein the at least one transmission parameter is included in a plurality of transmission parameters determined by the first device based on the channel state information (see para 586,  the UE may also report CSI variation or MCS variation). 

Regarding Claim 19, Lee discloses the method of claim 16, wherein the generating the channel state information comprises: 
obtaining a velocity of the second device (see para 575, a first UE may determine at least one of a transmission parameter, a CSI-RS transmission configuration, or a DMRS configuration (S3201 in FIG. 32) and then transmit a sidelink signal to a second UE based on the at least one of the transmission parameter, CSI-RS transmission configuration. Based on establishment of a unicast connection with the second UE, the first UE may determine a first value corresponding to the relative difference from the second UE by using information included in a message from the second UE (including sensor information from the second UE) and sensor information); and 
generating the channel state information including the velocity of the second device (see para 586, The UE may feedback information obtained by vehicle sensors and V2X communication, but the UE may also report CSI variation).

Regarding Claim 20, Lee discloses the method of claim 15, further comprising transmitting at least one reference signal to the first device, wherein the at least one transmission parameter is included in a plurality of transmission parameters determined by the first device based on the at least one reference signal (see para 576, each UE may configure a transmission parameter, CSI-RS configuration, or DMRS configuration based on its own sensor information… After establishing the unicast session, the UE may predict the relative speed/acceleration, relative distance/distance change, relative position/position change, etc. based on the BSM or CAM transmitted by the other (peer) UE. Based on the relative state changes, the UE may change the transmission parameter (e.g., transmission power and resource amount)).

Regarding Claim 22, Lee discloses a first device configured to perform device-to-device (D2D) communication with a second device, the first device comprising: 
at least one transceiver (see FIG. 3, autonomous device with interface); and 
at least one processor (see FIG. 3, autonomous device with processor) configured to process a first signal received from the second device through the at least one transceiver and to generate a second signal which is to be transmitted to the second device through the at least one transceiver, 
wherein the at least one processor is further configured to: 
obtain at least one measurement value corresponding to a relative velocity between the first device and the second device (see para 575, a first UE may determine at least one of a transmission parameter and then transmit a sidelink signal to a second UE based on the at least one of the transmission parameter/i.e. measurement value. Based on establishment of a unicast connection with the second UE, the first UE may determine a first value corresponding to the relative difference from the second UE by using information included in a message from the second UE and sensor information... The first value may correspond to one of a relative speed/acceleration, a relative distance/distance change, and a relative position/position change);
adjust at least one transmission parameter based on the at least one measurement value (see para 575, The first UE may determine/change the at least one of the transmission parameter corresponding to relative speed/acceleration);
provide the adjusted at least one transmission parameter to the second device (see para 575, Based on the first value, the transmission parameter is be exchanged/configured through signaling (e.g., PC5 RRC signaling) predefined between the UEs); and 
Lee discloses all the above limitation, but does not disclose details regarding: generate the second signal based on the adjusted at least one transmission parameter.
In the same field of endeavor, Nguyen discloses this limitation: see para 113, the adjusted sidelink transmission operation parameters may increase a range of acceptable sidelink transmissions, such that the receiver UE transmits an ACK with the periodic feedback.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lee, so that the adjusted sidelink parameters are used for data transmission as taught by Nguyen, to increase a range of acceptable sidelink transmissions (see Nguyen, page 4, para 113).

Claims 4, are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nguyen, in view of Manolakos (WO2021108653A1 with priority data filed on 11/28/2019).
Regarding Claim 4, Lee in view of Nguyen does not disclose details regarding: the at least one measurement value comprises a value corresponding to a Doppler shift that is measured based on the at least one reference signal in the second device.
In the same field of endeavor, Manolakos discloses this limitation: see para 52, Wireless communication systems typically use channel estimates to support wireless communications. For example, a reference signal type (e.g., a tracking reference signal (TRS), a channel state information reference signal (CSI-RS), a synchronization signal block (SSB), etc.) may be configured as a quasi-colocation (QCL) source for a transmission (e.g., a sidelink transmission, a downlink transmission, etc.) that is used to derive large scale channel estimates for the transmission, e.g., Doppler shift, Doppler spread, average delay, delay spread, etc.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Lee and Nguyen, to measure doppler shift based on reference signal as taught by Manolakos, to derive large scale channel estimates for the transmission (see Manolakos, para 52).

Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nguyen, in view of Talwar (US20140254401A1).
Regarding Claim 7, Lee in view of Nguyen does not disclose: receiving at least one reference signal from the second device; estimating a channel state based on the at least one reference signal; and determining a plurality of transmission parameters based on the estimated channel state, the plurality of transmission parameters including the at least one transmission parameter, wherein the adjusting the at least one transmission parameter comprises adjusting the at least one transmission parameter of the plurality of transmission parameters.
Examiners Note: Using BRI consistent with the specification (FIG. 4b description), the above limitation has been interpreted to mean: “reciprocity based scheme –the D2D transmitter (first device) receives reverse sounding signal sent by the D2D receiver (second device), and the transmitter learns about the channel interference (channel state estimation) due to channel reciprocity.” Based on this interpretation, and in the same field of endeavor, Talwar discloses this limitation: see para 15, the D2D transmitter/i.e. first device, receives reverse sounding signals sent by D2D receivers/i.e. second device, belonging to other D2D pairs using their allocated time-frequency resources. By measuring the signal power in those time-frequency resources, each D2D transmitter, due to channel reciprocity, learns the interference (SINR) its transmissions would impose on D2D receivers of other D2D pairs were time-frequency resources to be shared with those D2D pairs.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Lee and Nguyen, to utilize channel reciprocity by transmitting a reference signal (sounding) from the second device (receiver) to the first device (transmitter) as taught by Talwar, to reduce signaling caused by CSI feedback due to channel reciprocity.

Regarding Claim 9, Lee in view of Nguyen discloses the method of claim 8, but does not disclose: the at least one reference signal comprises at least one of a sounding reference signal (SRS), 
Talwar discloses this limitation: see para 15, the D2D transmitter/i.e. first device, receives reverse sounding signals sent by D2D receivers/i.e. second device, belonging to other D2D pairs using their allocated time-frequency resources. By measuring the signal power in those time-frequency resources, each D2D transmitter, due to channel reciprocity, learns the interference (SINR) its transmissions would impose on D2D receivers of other D2D pairs were time-frequency resources to be shared with those D2D pairs.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Lee and Nguyen, to utilize channel reciprocity by transmitting a reference signal (sounding) from the second device (receiver) to the first device (transmitter) as taught by Talwar, to reduce signaling caused by CSI feedback due to channel reciprocity.

Regarding Claim 10, Lee in view of Nguyen discloses the method of claim 7, but does not disclose: measuring a variation of received power based on the at least one reference signal, wherein the obtaining the at least one measurement value comprises determining the at least one measurement value based on the variation of the received power.
Talwar discloses this limitation: see para 20, The processing circuitry of the UE measures the signal power of the reverse sounding signal received from the second UE and adjust a signal power used to transmit to the second UE.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Lee and Nguyen, to measure variation in the received power, as taught by Talwar, to reduce interference (see Talwar, Abstract).

Regarding Claim 11, Lee discloses the method of 1, wherein the adjusting the at least one transmission parameter comprises: adjusting the at least one transmission parameter to correspond to a first data rate based on the at least one measurement value corresponding to a negative relative velocity between the first device and the second device; and adjusting the at least one transmission parameter to correspond to a second data rate based on the at least one measurement value corresponding to a positive relative velocity between the first device and the second device, wherein the first data rate is greater than the second data rate (see para 586, UE needs to report to the network information about the relative speed/acceleration with respect to another UE communicating the Mode 1 UE. The UE may feedback information obtained by vehicle sensors and V2X communication, and the UE may also report MCS variation).

Regarding Claim 12, Lee discloses the method of claim 11, wherein the adjusting the at least one transmission parameter to correspond to the first data rate comprises increasing a modulation and coding scheme (MCS) index, and the adjusting the at least one transmission parameter to correspond to the second data rate comprises decreasing the MCS index (see para 586, UE needs to report to the network information about the relative speed/acceleration with respect to another UE communicating the Mode 1 UE. The UE may feedback information obtained by vehicle sensors and V2X communication, but the UE may also report MCS variation).

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nguyen, in view of Talwar further in view of Manolakos.
Regarding Claim 8, Lee in view of Nguyen, in view of Talwar discloses the method of claim 7, but do not disclose: the obtaining the at least one measurement value comprises measuring a Doppler shift based on the at least one reference signal.
In the same field of endeavor, Manolakos discloses this limitation: see para 52, Wireless communication systems typically use channel estimates to support wireless communications. For example, a reference signal type (e.g., a tracking reference signal (TRS), a channel state information reference signal (CSI-RS), a synchronization signal block (SSB), etc.) may be configured as a quasi-colocation (QCL) source for a transmission (e.g., a sidelink transmission, a downlink transmission, etc.) that is used to derive large scale channel estimates for the transmission, e.g., Doppler shift, Doppler spread, average delay, delay spread, etc.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Lee, Nguyen and Talwar, to measure doppler shift based on reference signal as taught by Manolakos, to derive large scale channel estimates for the transmission (see Manolakos, para 52).

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nguyen, further in view of Manolakos.
Regarding Claim 17, Lee in view of Nguyen, in view of Talwar discloses the method of claim 16, but do not disclose: the generating the channel state information comprises: measuring a Doppler shift based on the at least one reference signal; and generating the channel state information including a value corresponding to the Doppler shift.
In the same field of endeavor, Manolakos discloses this limitation: see para 52, Wireless communication systems typically use channel estimates to support wireless communications. For example, a reference signal type (e.g., a tracking reference signal (TRS), a channel state information reference signal (CSI-RS), a synchronization signal block (SSB), etc.) may be configured as a quasi-colocation (QCL) source for a transmission (e.g., a sidelink transmission, a downlink transmission, etc.) that is used to derive large scale channel estimates for the transmission, e.g., Doppler shift, Doppler spread, average delay, delay spread, etc.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Lee, Nguyen and Talwar, to measure doppler shift based on reference signal as taught by Manolakos, to derive large scale channel estimates for the transmission (see Manolakos, para 52).

Alternate rejection for claim 11
Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nguyen, in view of Salim (US20210367732A1 having provisional application number 62/805,206 filed on Feb 13, 2019).
Regarding Claim 11, Lee discloses at para 586 that the UE reports information about relative speed with respect to the other UE, and feeds back MCS variation.
Lee in view of Nguyen do not disclose details regarding: the adjusting the at least one transmission parameter comprises: adjusting the at least one transmission parameter to correspond to a first data rate based on the at least one measurement value corresponding to a negative relative velocity between the first device and the second device; and adjusting the at least one transmission parameter to correspond to a second data rate based on the at least one measurement value corresponding to a positive relative velocity between the first device and the second device, wherein the first data rate is greater than the second data rate.
In the same field of endeavor, Salim discloses this limitation: see para 56-57, V2X scenarios require that the DMRS time-frequency patterns are signaled dynamically in the control information. The reason being numerous highly variable relative speeds between devices. Devices need to able to quickly adapt transmission parameters to those conditions.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Lee and Nguyen, to adapt transmission parameters to variable relative speeds between devices as taught by Salim, to quickly adapt transmission parameters to relative speeds of devices (see Salim, para 57).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472